The Attorney         General of Texas
                                                        March 16, 1984
    JIM MATTOX
    Attorney General



    Supreme Court Bullding           Honorable L. J. Lacina. Jr.             Opinion No. .JM-139
    P. 0. Box 12546                  Washington County Attorney
    Austin, TX. 70711.2546
                                     Courthouse                              lte: Authority of junior college
    512/475-2501
    Telex 9101674.1367
                                     Brenham, Texas   77833                  to lease its football stadium to
    Telecopier   512/475-0266                                                an independent school district

                                     Dear Mr. Lacina:
    714 Jackson. Suite 700
    Dallas, TX. 75202.4506
    2141742-6944                          You have asked whether Blinn College, a public junior college
                                     operated by the Washington County Junior College District, may lease
                                     its football stadium to the Brenham Independent School District. Your
    4624 Alberta   Ave., Suite 180   specific questions are as follows:
    El Paso, TX. 79905.2793
    915/5333464
                                                 (1) Is the leasing by Blinn College of its
                                              football stadium to the Brenham Independent School
r     x)1 Texas, Suite 700                    District for football games a junior college
    “ous,on, TX. 77002-3111                   purpose within the meaning of 130.124 of the Texas
    713,223-W                                 Education Code?

    606 Broadway, Suite 312                       (2) Does    section 130.124 of         the Texas
    Lubbock, TX. 79401.3479                    Education Code prohibit Blinn College from
    606/747-5238                               continuing   its    commitments   under      existing
                                               contracts and/or policies for the use of its
    4309 N. Tenth. Suite B
                                               facilities for University Interscholastic League
    McAllen. TX. 76501-1665                    events and programs, and        for the Brenham
    5121682-4547                               Independent School District track programs?

                                          Section 130.124 of the Education Code provides:
    200 Main Plaza, Suite 400
    San Antonio, TX. 76205.2797
    512/2254191                                  (a) A       junior   college  district   facility
                                              constructed with student fees may be used only for
                                              junior college    purposes. (Emphasis added).
    An Equal Opportunity/
    Affirmative Action Employer
                                          The attorney for Blinn College has informed us that "a majority,
                                     if not all, of the money used to construct Spencer Field," the
                                     college's football stadium, "was student fees." Thus, Spencer Field
                                     may be leased to the Brenham Independent School District only if such
                                     an arrangement serves a "junior college purpose."




                                                                    p. 592
                                                                         .   .


Honorable L. J. Lacina, Jr. - Page 2   (JM-139)




     The legislature has declared junior colleges to be "comprehensive
community colleges." Educ. Code 0130.005. Section 130.003(e) of the
Education Code states that

          [t]he purpose of each public community college
          shall be to provide:

             (1) technical programs up to       two years in
          length   leading  to   associate       degrees  or
          certificates;

             (2)  vocational programs leading directly to
          employment in semi-skilled and skilled occupa-
          tions;

             (3) freshman and sophomore courses in arts and
          sciences;

             (4) continuing adult education programs for
          occupational or cultural upgrading;

             (5) compensatory education programs designed
          to fulfill the commitment of an admissions policy
          allowing the enrollment of disadvantaged students;

             (‘3) a continuing program of counseling and
          guidance designed to assist students in achieving
          their individual educational goals; and

             (7) such other purposes as may be prescribed
          by the Coordinating Board, Texas College and
          University System, or local governing boards, in
          the best interest of post-secondary education in
          Texas. (Emphasis added).

     The lease of Spencer Field to the school district clearly does
not further any of the first six purposes listed in subsection (e).
Thus, the question is whether said lease is authorized by subsection
130.003(e)(7).

     On January 27, 1984, the board of trustees of the Washington
County Junior College District unanimously adopted the following
resolution which reads, in pertinent part:

             Be it Resolved as follows, to-wit:

             That the use and/or leasing by The Junior
          College District of Washington County (Blinn
          College) of its facilities for UIL events and




                                       p. 593
Honorable L. J. Lacina, Jr. - Page 3   (JM-139)




          programs and for the conducting of the Brenham
          Independent School District track program by the
          Brenham Independent School District Is a Junior
          College purpose within the meaning of Section
          130.003(e)(7) of the Texas Education Code and is
          in the best interest of The Junior College
          District of Washington County (Blinn College).

             That in the event that the Board of Trustees of
          The Junior College District of Washington County
          (Blinn College) would be requested by the Brenham
          Independent School District to lease its football
          stadium to the District for its home football
          games, and if the Board of Trustees should decide
          to lease the same to the District, either on a
          long term or temporary basis, said leasing as
          herein set out is a Junior College purpose within
          the meaning of Section 130.003(e)(7) of the Texas
          Education Code and is in the best interest of The
          Junior College District of Washington County
          (Blinn College).

Thus, the board of trustees has prescribed that the leasing of Spencer
Field to the Brenham Independent School District constitutes a "junior
college purpose" under section 130.003(e)(7) of the Education Code.
In addition, there is clearly a close relationship between Blinn
College and the Brenham Independent School District that supports the
board's finding. We conclude that Blinn College is authorized under
section 130.024 of the Education Code to lease its stadium to the
school district.

                             SUMMARY

             Since the Board of Trustees of the Washington
          County Junior College District has declared the
          leasing of the Blinn College Football stadium to
          the Brenham Independent School District to be a
          "junior college purpose" under section 130.003
          (e)(7) of the Education Code, Blinn Col~lege may
          lease its stadium to the district under section
          130.024 of the Education Code.




                                       Lk
                                       Very truly you



                                       JIM
                                             m


                                               MATTOX
                                                        ,




                                       Attorney General of Texas
                                                                 .




                                   p. 594
Honorable L. J. Lacina. Jr. - Page 4     (JM-139)




TOMGREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin. Chairman
David Brooks
Colin Carl
Susan Garrison




                                       p. 595